PER CURIAM.
Appellant raised three issues. We find merit, however, only in the contention that condition (10) of his probation should be stricken. Condition (10) requires that Appellant not visit bars, restaurants, or any place where alcoholic beverages are served without permission from the probation officer, after consent from the judge. We strike this condition on the authority of Carroll v. State, 578 So.2d 868 (Fla. 2d DCA 1991). We otherwise affirm.
RYDER, A.C.J., and THREADGILL and BLUE, JJ., concur.